Citation Nr: 1454544	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  10-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to June 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) that granted service connection for bilateral hearing loss and assigned a zero percent rating.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the current appeal, at the hearing before the Board in October 2014, the Veteran asserted that his service-connected hearing loss had worsened.  He indicated that his physician at VA and at his employer, DOT, told him that his hearing had worsened and that he was given hearing aids.  See Board Hearing Transcript, pages 3 to 5.  The Veteran also stated that his physician at Regional First Care told him his hearing loss had worsened.  See Board Hearing Transcript, page 3.  The Veteran stated that his speech discrimination was worse.  Id.  The most recent VA audiometric examination was in April 2012.  

As the evidence reflect a possible worsening of the Veteran's hearing acuity since the last VA examination in April 2012, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, on remand, the RO should contact the Veteran by letter and ask that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the hearing loss, including records from his employer, DOT, and from Regional First Care.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not associated with the claims file.  The RO should also obtain the Veteran's VA treatment records dated from October 2005 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to have him identify any source of VA or non-VA medical treatment rendered for his service-connected hearing loss.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any outstanding records.  The Veteran should be asked to provide completed authorizations to enable VA to obtain his medical records from his employer DOT and from Regional First Care.  The letter should invite the Veteran to submit any pertinent lay and medical evidence to support his claim for increase.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

2.  Obtain all outstanding pertinent VA treatment records showing treatment for the service-connected hearing loss dated from October 2005 to present.

3.  Then, schedule the Veteran for a VA audiometric examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  The examiner must fully describe the functional impact of the Veteran's service-connected bilateral hearing loss on his occupational functioning and daily activities.  

The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.  

4.  After completing all indicated development, readjudicate the claim for an initial compensable rating for bilateral hearing loss in light of all the evidence of record.  If the benefit remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

